BUFFINGTON, Circuit Judge.
In the court below plaintiff recovered a verdict against defendant for damages in an automobile accident caused by the alleged negligence of defendant. After verdict in plaintiff’s favor, the court refused to grant a new trial and entered judgment for plaintiff; whereupon defendant appealed and contends the verdict should have been set aside as excessive.
Refusal of a new trial is a matter of discretion, and no appeal lies unless the judge abused the discretion intrusted to him.
The case before us depends on its own facts, and as no precedent or principle is involved, we refrain from discussing the facts and limit ourselves to saying that in view of all the proofs and circumstances and of all questions involved, which we have duly considered, we are of opinion the court did not abuse the discretionary power vested in it. So holding, the appeal is dismissed.